DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2022 has been entered.

Response to Amendment
The amendment filed on 22 July 2022 has been entered.

Response to Arguments
Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that elements 131-136 of Bastani are not laser sources.  The examiner disagrees.  Bastani describes 131-136 as being the source of laser light in paragraph 12. 
Applicant argues that Bastani sources 131-136 are not addressable based on a respective pixel of the pixel array, instead operating on a pixel grouping level.  The examiner respectfully disagrees.  The claim says nothing about the sources being addressable based on a respective pixel of the pixel array, it says "determine an output mode of each of the pixels of the array of pixels, selectively address the plurality of laser sources, based on the determination, to output a phosphor-converted output beam on the array of pixels to minimize an amount of light received at pixels that are in the low output mode", which Bastani describes doing in paragraph 26.  As to Bastani operating on a pixel grouping level, so does every embodiment of the invention disclosed in the specification, and so does the proposed amendment "each of the array of pixels arranged to receive an output beam from one of the plurality of individually addressable laser sources" (each of Bastani's array of pixels (121-126) is arranged to receive an output beam from one of the plurality of individually addressable laser sources (131-136).
Applicant argues that the teaching in Bastani of adjusting the light level for pixels that include bright/dark content fails to provide the claimed pixel modes that adjust reflectivity.  The examiner disagrees.  Applicant does not claim pixel modes that adjust reflectivity; the limitation is "operating to output the output beams by reflection" and Whitehead teaches just that in paragraphs 58-60 and motivates one of ordinary skill in the art to output the output beams by reflection due to the art recognized suitability of such as scheme for the purpose of affecting the luminance of areas corresponding to the respective pixels (Whitehead paragraph 58).  In any case, the pixel modes that adjust reflectivity are taught only by Whitehead (paragraph 59) and not the instant application, so if applicant tried to claim them such a hypothetical claim would be rejected as obvious over Whitehead and also as failing the written description requirement of 35 USC 112(a).
Applicant argues that the Office Action relied on the avoidance of parallax to allegedly support the combination of Whitehead and Bastani.  The examiner disagrees.  The previous office action clearly set forth "It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to ... to modify the lighting system of Bastani by choosing a reflection type pixel array due to the art recognized suitability of the reflective pixel array for the purpose of individually affecting the luminance of areas corresponding to the reflective pixels (Whitehead paragraph 58)".
Applicant argues that as set forth in Applicant’s disclosure, and absent from the cited art, the reason for using the combined source and pixelized array operating in reflection while the arrays are matched is to provide efficiency in the illumination while providing darker dark pixels.  The examiner disagrees.  The rationale of providing efficiency in the illumination (Bastani paragraph 23) while providing darker dark pixels (Bastani paragraph 28) is straight out of Bastani, so applicant is not accurate in describing this rationale as being “absent from the prior art”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bastani et al. (US 2015/0097853 A1) in view of Suckling et al. (US 2014/0362600 A1) and Whitehead et al. (US 2008/0018985 A1).
With respect to claim 1:	Bastani teaches a lighting system (100) comprising: a plurality of individually addressable laser sources (131-136) configured to generate a plurality of output beams (paragraph 11); an array of pixels (120) each configured to be individually switchable between a high output mode and a low output mode (paragraphs 13, 25); and a controller (430) configured to: determine an output mode of each of the pixels of the array of pixels (paragraph 16), selectively address the plurality of laser sources to output, based on the determination, output beam on the array of pixels to minimize an amount of light received at pixels that are in the low output mode (paragraph 26), and selectively address (paragraph 16) the array of pixels between the high output mode (“bright pixel content”; paragraph 25) and the low output mode (“dark pixel content”; paragraph 25), based on the determination, to provide an output dependent on the output mode of the pixels including a high intensity beam for each of the pixels in the high output mode and a dark beam for each of the pixels in the low output mode (paragraph 25), each of the array of pixels arranged to receive the output beam from one of the plurality of individually addressable laser sources (see Fig. 1).
Bastani does not specifically teach “a phosphor screen adjacent the plurality of individually addressable laser sources to which the plurality of output beams are directed for generating a combined phosphor-converted output beam pattern, the phosphor screen including a plurality of surface regions, each surface region arranged for receiving light from one of the plurality of individually addressable laser source, each of the array of pixels arranged to receive the combined phosphor-converted output beam from one of the plurality of individually addressable laser sources via the phosphor screen”.
However, Suckling teaches “a phosphor screen (64) adjacent the plurality of individually addressable laser sources (62) to which the plurality of output beams are directed for generating a combined phosphor-converted output beam pattern (see Figs. 6a-7f), the phosphor screen including a plurality of surface regions (71, 72), each surface region arranged for receiving light from one of the plurality of individually addressable laser source (see Figs. 7a, 7b)” and the combination of Bastani and Suckling teaches “each of the array of pixels arranged to receive the combined phosphor-converted output beam from one of the plurality of individually addressable laser sources via the phosphor screen (Bastani teaches each of the array of pixels arranged to receive the output beam from one of the plurality of individually addressable laser sources (Bastani Fig. 1) and Suckling teaches modifying the output beam to make a phosphor converted output beam via the phosphor screen (Suckling paragraph 104).  In combination the output beam from Bastani’s laser sources is converted into a converted output beam via the phosphor screen and thus the light received by the array of pixels is a phosphor converted output beam).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting system of Bastani with the phosphor screen of Suckling in order to convert the light from the laser sources to a different wavelength (Suckling paragraph 104).
Bastani in view of Suckling does not specifically teach the array of pixels each operating to output the output beams by reflection or one or more optical elements optically between the phosphor screen and the array of pixels.
However, Whitehead Fig. 4 embodiment teaches an array of pixels (36) each operating to output the output beams by reflection (paragraphs 58-60) and Whitehead Fig. 8c embodiment in light of the teachings of Bastani and Suckling teaches one or more optical elements (122) optically between the phosphor screen (52 is analogous to Suckling’s phosphor screen because Sucking identifies the phosphor screen 64 as the light source (Suckling paragraph 104) and Whitehead identifies 52 as the light source (Whitehead paragraph 83).  In the combination Whitehead’s teaching of optical elements between the light sources 52 and array of pixels 20 would put it between the phosphor screen 64 from Suckling and Bastani’s array of pixels 120) and the array of pixels (20)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting system of Bastani in view of Suckling with the optical elements of Whitehead Fig. 8c in order to avoid parallax when viewing the system at wider angles (Whitehead paragraphs 85-87) and to modify the lighting system of Bastani by choosing a reflection type pixel array due to the art recognized suitability of the reflective pixel array for the purpose of individually affecting the luminance of areas corresponding to the reflective pixels (Whitehead paragraph 58).
With respect to claim 2:	Bastani does not specifically teach “wherein the phosphor screen comprises a plurality of spatially separated phosphor screen elements, each providing a respective one or more of a plurality of surface regions”.
However, Suckling teaches “wherein the phosphor screen comprises a plurality of spatially separated phosphor screen elements (see Fig. 11), each providing a respective one or more of a plurality of surface regions (81, 111)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting system of Bastani with the separated phosphor screen elements of Suckling in order to set up distinct illumination distribution with an enhanced brightness change between them (Suckling paragraph 129).
With respect to claim 7:	Bastani teaches “wherein the pixels are each individually adjustable across a range of output modes (paragraph 13)”.
With respect to claim 8:	Bastani teaches “wherein each laser source arrangement has an individually controllable light output intensity (paragraph 23)”.
With respect to claim 9:	Bastani does not specifically teach “wherein two or more of the output beams are arranged to overlap at the phosphor screen”.
However, Suckling teaches “wherein two or more of the output beams are arranged to overlap at the phosphor screen (Fig. 7b)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting system of Bastani with the output beam arrangement of Suckling in order to allow a more freeform illumination distribution to be formed on the phosphor screen (Suckling paragraph 113).
With respect to claim 10:	Bastani teaches “wherein each laser source arrangement comprises one or more laser diodes (paragraph 12)”.
With respect to claim 11:	Bastani teaches “wherein the array of pixels is a digital mirror display, a digital mirror device or a reflective or transmissive LCD (paragraph 13)”.
With respect to claim 12:	Bastani teaches “wherein the pixels of the array of pixels, onto which the beams are imaged, overlap (paragraph 24), and wherein the array of pixels is adapted for compensating brightness effects caused by such overlap (paragraph 25)”.
With respect to claim 13:	Bastani in view of Suckling and Whitehead teaches “the lighting system as claimed in claim 1 (see above)”.
Bastani does not specifically teach “a vehicle headlight”.
However, Suckling teaches “a vehicle headlight (191)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting system of Bastani by using it in a vehicle headlight as taught by Suckling in order to convey information to the driver of the vehicle or other road users (Suckling paragraph 150).
With respect to claim 14:	Bastani teaches a method of generating a light beam (method of using 100), comprising:-5- Application No.: 15/756,459 controlling a plurality of individually addressable laser to generate a plurality of output beams (paragraph 18); projecting the output beam, via one or more optical elements (paragraph 12), onto an array of pixels (paragraph 18), determining the output mode of the individually switchable array of pixels selectively addressing the plurality of laser sources (paragraph 16), based on the determination, to output a phosphor-converted output beam on the array of pixels to minimize an amount of light received at pixels that are in a low output mode (paragraph 26): and selectively (paragraph 16) address the array of pixels between the high output mode (“bright pixel content”; paragraph 25) and the low output mode (“dark pixel content”; paragraph 25), based on the determination, to provide output beams for each of the array of pixels in high output mode and a dark beam for each of the pixels in the low output mode (paragraph 25), each of the array of pixels arranged to receive the output beam from one of the plurality of individually addressable laser sources (see Fig. 1).
Bastani does not specifically teach directing the plurality of output beams toward phosphor screen to generate a phosphor-converted output beam to which the plurality of output beams are directed for generating a combined phosphor-converted output beam pattern, the phosphor screen including a plurality of surface regions, each surface region arranged for receiving light from one of the plurality of individually addressable laser source, each of the array of pixels arranged to receive the combined phosphor-converted output beam from one of the plurality of individually addressable laser sources via the phosphor screen”.
However, Suckling teaches “a phosphor screen (64) adjacent the plurality of individually addressable laser sources (62) to which the plurality of output beams are directed for generating a combined phosphor-converted output beam pattern (see Figs. 6a-7f), the phosphor screen including a plurality of surface regions (71, 72), each surface region arranged for receiving light from one of the plurality of individually addressable laser source (see Figs. 7a, 7b)” and the combination of Bastani and Suckling teaches “each of the array of pixels arranged to receive the combined phosphor-converted output beam from one of the plurality of individually addressable laser sources via the phosphor screen (Bastani teaches each of the array of pixels arranged to receive the output beam from one of the plurality of individually addressable laser sources (Bastani Fig. 1) and Suckling teaches modifying the output beam to make a phosphor converted output beam via the phosphor screen (Suckling paragraph 104).  In combination the output beam from Bastani’s laser sources is converted into a converted output beam via the phosphor screen and thus the light received by the array of pixels is a phosphor converted output beam).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of Bastani with the phosphor screen of Suckling in order to convert the light from the laser sources to a different wavelength (Suckling paragraph 104).
Bastani does not specifically teach “the optical elements being arranged between the phosphor screen and the array of pixels” or that the pixels operate by reflection.
However, Whitehead teaches “the optical elements being arranged between the phosphor screen and the array of pixels (see Fig. 8c)” and pixels which operate by reflection (Fig. 4).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of Bastani with the optical elements of Whitehead in order to avoid parallax when viewing the lighting system at wider angles (Whitehead paragraphs 85-87) and to modify the lighting system of Bastani by choosing a reflection type pixel array due to the art recognized suitability of the reflective pixel array for the purpose of individually affecting the luminance of areas corresponding to the reflective pixels (Whitehead paragraph 58).
 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ELMITO BREVAL/Primary Examiner, Art Unit 2875